Carlisle, J.
1. Where, as in the present case, the general grounds of a motion for new trial have been expressly abandoned in the brief of counsel for the plaintiff in error, such grounds will not be considered. Code § 6-1308.
2. The court’s charge to the jury must be adjusted to the pleadings and the evidence; and where in an action seeking to recover for the damages to a described trailer and to recover for the loss of the use of the trailer during a period of six weeks during which the trailer was being repaired, there is no evidence from which the jury would be authorized to find that the period during which the trailer was being repaired was a reasonable one, necessary to restore it to its condition prior to the damage to it, it is error requiring the grant of a new trial for the trial court to instruct the jury that “the jury may also consider any loss of use the plaintiff may have suffered by reason of the automobile [trailer] being out of service during the time it was being repaired and the plaintiff would have the right to recover the reasonable value of the rent of the automobile [trailer] for a reasonable length of time during which the automobile [trailer] was being repaired.” Webb v. May, 91 Ga. App. 437 (85 S. E. 2d 641), and citations.
3. As the case must be remanded for a new trial, the remaining grounds of the motion for new trial, in which error is assigned upon the court’s *310charge to the jury, are not considered as the errors are such as are not likely to recur on another trial.
Decided February 7, 1956.
Marshall, Greene & Neely, Burt DeRieux, for plaintiffs in error.
T. J. Long, Nick Long, Jr., Ben Weinberg, Jr., contra.

Judgment reversed.


Gardner, P. J., and Townsend, J., concur.